EXHIBIT PURCHASE AGREEMENT This Purchase Agreement (the “Agreement”) is made and entered into this 15th day of April, 2008, by and among Don Waitt (“Waitt” or “Seller”), ED Publications, Inc., a Texas corporation (“ED” or the “Company”) and Rick’s Cabaret International, Inc., a Texas corporation (“Rick’s”), and its wholly owned subsidiary, RCI Entertainment (Media Holdings), Inc., a Texas corporation (the “Buyer”). WHEREAS, Seller owns 100% of the issued and outstanding common stock of the Company (the “ED Stock”); and WHEREAS, the Company owns and operates the publications listed on Exhibit “A” (the “Publications”); and WHEREAS, the Company owns the rights to the trade show commonly known as Exotic Dancer Gentlemen’s Club Owners
